DETAILED ACTION
Applicant's preliminary amendment, filed 25 October 2019 is acknowledged.  Claims 3, 7, 12, 19-21, 23-30, 32-36, and 38 have been canceled.  Claims 2, 4, 6, 8-10, 13, 15-18, 31, 37, 39, and 40 have been amended.  Claims 1, 2, 4-6, 8-11, 13-18, 22, 31, 37, 39, and 40 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Species Election 1 – caTcR construct
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each design option for the chimeric antibody-T cell receptor (caTCR) construct from among those illustrated in Figures 1 and 5.
Applicant is required, in reply to this action, to elect a single species (i.e., Applicant may elect the construct shown in Figure 1 that is caTCR-1 or Applicant may elect the bispecific caTcR construct shown in Figure 5C, but not both) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 31, 37, 39, and 40.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because even though the species require the technical feature of one or more antibody domains linked to first and second T cell receptor modules comprising T cell receptor transmembrane domains, this technical feature is not a special technical feature as it does not 





Species Election 2 – TM Domains
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:  
A T cell receptor module defined by (1) a pair of first and second TCR transmembrane subunits from among SEQ ID NOS: 5-26; (2) none, one, or a pair of TcR connecting peptides from among SEQ ID NOS: 27-34; and (3) a TcR intracellular domain selected from SEQ ID NO: 35 or 36.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 31, 37, 39, and 40.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because even though the species require the technical feature of a T cell receptor module comprising first and second transmembrane domains, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP0340793 to Eshhar et al. (“Eshhar”; PTO-892).  Eshhar teaches fusing antibody variable domains to the alpha and beta constant domains of TcR, which would necessarily contain the corresponding transmembrane domains of the TcR alpha and beta chains (i.e. SEQ ID NOS: 5 and 6).


Species Election 3 – SSE
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A particular secretory secondary effector defined by a structure (e.g., tandem scFv, cytokine, soluble molecule that binds a ligand of an immunosuppressive receptor, etc.) from among those structures described at [0158]-[0177] of the Specification.  In addition, the species election must also identity the target(s) bound if an antibody or ligand binding domain is elected. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 31, 37, 39, and 40.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because even though the species require the technical feature of one or more .   


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643